Case 1:17-cv-10432-DJC Document 57-3 Filed 12/17/18 Page 1 of 7

EXHIBIT 3
Construction Expert Wiengess Coppin! pyEMBoCument 57-3 Filed 12/17/18 Paje-Breprconstructionwitness.com/

888.902.4272

 

ASK FOR SHARON
‘. a aa FORK. BELLIS EE . Yad — ay a? a e a i foi e OP Lod f Had
POOR & AUTOMATIC DOOR EXPERT
Nationwide Inspection & Testimony ASK FOR SHARON
PLAINTIFE & DEFENSE
‘Search
Home Why Retaln Expert Services a Published Case = Currieulurn : Festimenials & Contact
Mike? Trades Articles Results Vitae News Us
The Nation's Leading
AUTOMATIC DOOR
Injury Expert
CONSTRUCTION DOOR & AUTOMATIC CABINET,
EXPERT DOOR DOOR ~ FURNITURE
(MOST HARDWARE EXPERT &
TRADES) EXPERT | WITNESS ARCHITECTURAL
WITNESS MILLWORK
EXPERT
WITNESS
CASE RESULTS

| afé

12/17/2018, 10:34 AM
Construction Expert Weaese. Lorragignagsepganupodment 57-3 Filed 12/17/18 PabjeeSvof7constructionwitness.com/

888.902.4277

ASK FOR SHARON

Continue Reading More Casesl...J

TESTIMONIALS

HIS REFERENCES AND PAST CASE EXPERIENCES ARE IMPRESSIVE

| recently retained Mike on an elder rape case. His references and past case
experiences are impressive: He really helped me sort out the lack of ...

Continue Reading More Testimonials [...]

INQUIRE ABOUT
YOUR CASE

ried tee one ~

Name:
Email:

, Phane:

, City, State:

{ Re:

errr er tert teen pelatae a RTT MET MCR OA MANET Hl,

. Message:

Please add my email
Cd to the mailing list.

SUBMIT
EXPERT SERVICES &
TRADES

” SRLS PES CERT PEE Sa BE BES

List of Expert Service

2 of 6

AN EXPERT WITNESS UNLIKE ANY
OTHER EXPERT

Mike Panish is an expert unlike any other expert witness you may
have worked with in the past. He is nat just an engineer or
architect. Unlike most other experts, he is an active, hands-on,
building contractor and his income is not solely derived from his
expert services.

He offers his expertise in a varlety of disciplines, drawing upen his
many years of personal, hands-on construction experiences and a
thorough working knowledge of his craft. This makes him
independent, unbiased, and highly credible. Mike Panish's
reputation as a construction expert is impeccable and he is one of
the most competent, professional, and knowledgeable experts in
the country.

THE NATION'S LEADING CONSTRUCTION
EXPERT FOR PLAINTIFF & DEFENSE FOR
MORE THAN 1100 CASES

Mike has worked almost equally for plaintiff, defense, anc crass
defense. He is a truly Unique resource for every attorney, Don't go
back to the "one-size-fits-all" expert you have used In the past.
Here is your opportunity to achieve great results on your next
case with a construction expert witness you can trust.

WORK WITH THE FINEST AND MOST THOROUGH
CONSTRUCTION EXPERT WITNESS IN THE COUNTRY!

Mike is the most retained construction expert witness far:

12/17/2018, 10:34 AM
Construction Expert Wears Copyaepigndagsipyaniupoeument 57-3 Filed 12/17/18 Palge:AvofWconstructionwitness.com/

3 of 6

Automatic Door &
Sensor Expert

Learn more about Mike -
Automatic Door Expert

Building Codes Expert &
ADA Issues

Cabinets, Furniture &
Architectural Millwork
Expert

Construction Defect
Expert

Construction Dispute &
Contractor Fraud Expert

Construction Expert
(Most Trades)

Cost Analysis & Reports

Criminal Cases Expert:
Assault, Rape & Elder
Abuse

Courtroom Trial
Exemplar Fabrication,
Displays, Models for
Presentation

Cruise Ships - Theme
Parks Expert

Door Expert (all types),
Gates, Locks, Door
Closers, Door Hardware

Electrical & Electrocution
Accident Expert

Healthcare & Mental
Health Facilities Expert
Witness

Hotels, Casinos,
Nightclubs, Restaurants,
Hospitality Expert

Housing Tract Defect
Expert

Insurance Claims &

888.902.4272

ASK FOR SHARON

® Insurance claims adjusters

¢ Bond companies

e Workers' compensation & subrogation attorneys

e Trial lawyers prosecuting or defending criminal cases

RESPONSIBLE FOR MULTI-MILLION DOLLAR VERDICTS
FOR PLAINTIFFS

Because of Mike's involvement as the retained and designated
construction defect, personal injury, premises liability, or premises
security expert, his clients have obtained some of the highest
verdicts in courts across the country. Plaintiff's attorneys
nationwide have retained Mike to help them with their cases.

DEFENSE SUPPORT FOR CASE ASSESSMENT, LIMITING
LIABILITY, OR REMOVAL FROM CASE

Mike is retained to help defend claims, investigate claims, to
assess the course of events leading up to a claim. Mike has
worked with many attorneys nationwide defending claims for
their insurance clients for premises liability, product liability,
criminal cases, workers’ compensation, and subrogation cases,
Mike has turned defense claims around to limit liability and even
get financial rewards for the defendants.

CASE ANALYSIS BY MIKE PANISH CAN MAKE A BIG
DIFFERENCE IN THE DISPOSITION OF YOUR CASE.

Mike is incredibly knowledgeable and retains the smallest detail
regarding every.case he works on. He has the ability to remember
and recall details that can strongly influence the outcome of your
case during deposition and trial.

He is able to analyze your case files quickly and efficiently, often
finding information that makes a significant difference in the
disposition of your claim. He has often been asked to act on
behalf of several parties in the same case, as he maintains an
unbiased and neutral position.

EXPERT IN MOST CONSTRUCTION TRADES: THE
EXPERT YOU NEED. CALL NOW!

Mike Panish has expertise in almost every construction trade, with
specialties that make him the nation's number-one choice for
both plaintiff and defense attorneys. In addition to being qualified
to inspect and testify for most every construction trade, Mike's
expert specialties are:

12/17/2018, 10:34 AM
Construction Expert Witngie Congtresjiondasaipydniupodument 57-3 Filed 12/17/18 Padtte:Svofv7constructionwitness.com/

4 of 6

- Schools, Government &

Public Bldgs.

Retail Stores, Shopping
Center, Dept. Stores
Expert Witness

Slip, Trip & Fall Expert

Scaffolding & Ladder
Accident Expert

Water Intrusion Expert -
Causes & Remediation

 

SUBSCRIBE TO
MIKE’'S ARTICLES

 

 

OUR BLOG

Automatic Doors Hit
People More Often than
you Think

Zero. Defense Verdict
Supermarket entrance

door thresholds covered
in snow slush

888.902.4272

ASK FOR SHARON

© Cabinetry
e Furniture
e Architectural millwork

NATIONWIDE INSPECTION AND TESTIMONY

Mike Panish has offices in California and New England and is
retained by attorneys across the country to inspect, analyze,
support, and testify for all types of cases for both plaintiff and
defense.

immediate Case Support to back up your every need! Call
Sharon at (888) 902-4272 to connect with Mike today. You will
be impressed with the high level of personalized services that
Mike and his attentive staff will bring to your case.

YOUR CASE IS IMPORTANT. GET THE BEST EXPERT,
MIKE PANISH

More than 35 years trade experience and extensive hands-on field
knowledge.

GET MIKE INVOLVED IN THE EARLY STAGES OF YOUR
CASE IT WILL MAKE A SIGNIFICANT DIFFERENCE IN
ACCOMPLISHING YOUR GOALS

Due to Mike's unique abilities his expertise in the field of
construction is diverse and comprehensive and includes almost
every construction trade, Please browse this site to see some of
the many services that Mike provides for his clients. If you do not
find your specific need, please give us a call to discuss your case
requirements. Click here for Areas of Expertise.

Mike Panish, Expert Witness's areas of expertise include but
are not limited to:

e Construction defects (most trades)

e Construction disputes & contractor fraud

e Doors, locks, door Hardware - injuries & defects

Automatic door injury expert

e Slip, trip, fall

® Cabinets, furniture, architectural millwork - defects &
injuries

e jobsite accidents & OSHA

e Building code & ADA issues

e Electrical & electrocution accidents

e Premises security for criminal cases

12/17/2018, 10:34 AM
Construction Expert Wingsse Goaspustion DeSsgOiDotument 57-3 Filed 12/17/18 Pa&kje/OverFonstructionwitness.com/

888.902.4272

ASK FOR SHARON
Some of the types of venues where Mike Panish has been

retained include:

e Retail stores

e Healthcare facilities

e Hotels, casinos, nightclubs, hospitality

e Housing complexes & tract developments
e Cruise ships & theme parks

e Shopping centers & department stores

e Big Box stores

© Private residences

® Commercial & industrial buildings

You will be impressed with Mike Panish's extensive knowledge
and his ability to help with your case. Mike Panish will give your
case support like you have never had before with any other
expert.

MIKE PANISH IS AVAILABLE FOR
NATIONWIDE INSPECTION & TESTIMONY.

CALL NOW!

CONSTRUCTION DOOR & AUTOMATIC | CABINET, |
EXPERT DOOR | DOOR aie |
(MOST | HARDWARE | EXPERT ,
TRADES) EXPERT WITNESS ARCHITECTUR L

WITNESS | MILLWORK
| EXPERT |
WITNESS

 

Contact Us 888.902.4272

Site Map (Ask for Sharon)

Call Today

5 of 6 12/17/2018, 10:34 AM
Construction Expert Wiesgsss Goaspecvon ess 'pyE)Dotument 57-3 Filed 12/17/18 Pae“PoPpronstructionwitness.com/

6 of 6

888.902.4272

ASK FOR SHARON

 

Phone: (888) 902-4272
Website: http://www.constructionwitness.com/

information on this website is for general information purposes only. Nothing on this site should be taken as legal
advice for any individual case or situation. This information is not a retained obligation on the part of Mr. Panish,
Receipt or viewing of this site does not constitute any legal contract or agreement of any kind. The content of the
blog information contained in this website is not authored, edited, reviewed, or supervised by Michael Panish.
Blog content is written to provide relevant information for parties interested in locating the professional services
of a construction expert witness.

Michael Panish provides expert inspection and testimony to law firms, insurance companies, property owners,
service providers, and businesses throughout the United States and Internationally. Mr, Panish's offices are in
California and New England and provides services to Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, Florida, Georgia, Hawaii, idaho, linois, Indiana, lowa, Kansas, Kentucky, Louisiana, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode lsland, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming.

Panish Construction Corporation dba Construction Systems

12/17/2018, 10:34 AM
